Citation Nr: 9928143	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated July 1998 which denied 
the veteran's claim for service connection for a right 
shoulder disability.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a right shoulder 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a right 
shoulder disability is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran checked "yes" for "painful or trick shoulder 
or elbow" on the medical history portion of his October 1959 
enlistment examination report and a handwritten entry of 
"OK" was later added to that section.  No abnormalities of 
the upper extremities were noted on the clinical evaluation.  
The veteran's service medical records show that he injured 
his right shoulder when he slipped on wet flooring while on 
active duty in Japan in November 1960.  The x-rays, with 
weight bearing, were negative, showing no fracture, 
dislocation or other bone or joint disease.  The diagnosis 
was a bruise right shoulder and treatment was with heat and 
rest.  In January 1961, the veteran reported he had heard a 
"loud snap" while lifting, resulting in right shoulder pain 
and limited motion.  He was diagnosed and treated with heat 
and rest for muscular strain to the right deltoid and he was 
advised to return for further treatment as needed.  Later 
service medical records included references to various 
complaints with no complaints or clinical findings related to 
a right shoulder injury.  The veteran noted multiple ailments 
in the medical history section of his July 1964 separation 
examination, but a shoulder injury was not among them.  He 
marked "no" for whether he had a painful or "trick" 
shoulder or elbow.  The separation examiner found the 
veteran's upper extremities to be within normal limits and no 
chronic disability of the right shoulder was noted.

The veteran filed a claim for service connection for a right 
shoulder disability in November 1997.  In a statement 
received in January 1998, the veteran reported that he fell 
on his right shoulder while stationed in Japan in the fall of 
1960.  After a shoulder x-ray at the dispensary, he was told 
that he had a shoulder sprain.  He reported that he continued 
working two more weeks before his shoulder snapped back into 
place.  The veteran stated that on numerous occasions over 
the years he had suffered with the limited use of his arm 
from a few days to several weeks at a time.  The frequency 
and severity of his pain and limitation on his range of 
motion increased with age.  The veteran reported that 
treatment for a broken wrist suffered in an October 1997 
fall, by Dr. Hagan, revealed an old break in the rotator 
cuff.

In his statement, [redacted] reported that he was with 
the veteran when he slipped and fell on metal flooring, 
injuring his right shoulder in the early 1960's.  Mr. 
[redacted] stated that the veteran's right shoulder was 
immobilized and he was in bad pain for at least two weeks, 
needing a sling to keep his arm steady.  The veteran's wife 
reported that her husband had suffered right shoulder pain 
since she met him in 1962, which he told her had resulted 
from a fall while in Japan.  The veteran's sisters, Ms. F and 
Ms. S, reported that their brother had told them of his 
shoulder injury in letters and telephone conversations and 
had complained of recurrent pain since then.  The veteran's 
mother-in-law, stated that he had complained of right 
shoulder pain since his marriage to her daughter in August 
1966.  She reported that the veteran was not "a person to 
visit a doctor" and that he "just used over-the-counter 
pain killers and put up with it."  The veteran had told her 
that he fell and hurt his shoulder while in the service in 
Japan.

After surgery on his wrist following an October 1997 fall, 
Hugh J. Hagan, III, M.D., a private physician noted that the 
veteran complained of some pain in his right shoulder.  An 
October 1997 x-ray of the right shoulder showed some chronic 
rotator cuff type changes over the greater tuberosity, for 
which cuff flexibility exercises were prescribed.  In 
December 1997, Dr. Hagan reported that the veteran's right 
shoulder had been "giving him a fit" and that he had 
"positive crossbody impingement sign and internal rotation 
abduction impingement signs."  Dr. Hagan injected the 
subacromial space with a mixture of Marcaine, Xylocaine, and 
DMA and encouraged normal use of the shoulder.  The doctor 
added, however, that the veteran might need additional 
injections in his right shoulder and could conceivably need 
subacromial decompression if he continued to have problems.  
There was no reference to a shoulder injury in service.

In January 1998, Dr. Hagan noted that the veteran still had 
some tenderness over the anterior bicipital groove and some 
pain with elevation of his shoulder particularly with 
internal rotation.  Dr. Hagan's impression was that the 
veteran had a rotator cuff tear in his right shoulder 
associated with his October 1997 fall and put him on a 
Rockwood shoulder exercise program.  A February 1998 
examination conducted by Dr. Hagan revealed that the veteran 
was developing some atrophy of the supraspinatus and had 
tenderness anteriorly over his cuff and a painful crossbody 
"adduction" impingement sign.  In an effort to control the 
pain and allow the veteran to continue exercising, Dr. Hagan 
gave the veteran another steroid injection.  

In March 1998, Thomas K. Miller, M.D. evaluated the veteran's 
right shoulder at Dr. Hagan's request.  Dr. Miller noted that 
the veteran had had a degree of shoulder pain for quite a 
number of years that was made precipitously worse by his 
recent fall.  Dr. Miller reported that the veteran's earlier 
complaints, along with his recent injury, were consistent 
with pre-existing rotator cuff dysfunction progressing to a 
repeat rotator cuff tear.  Dr. Miller recommended a distal 
clavicle resection, subacromial decompression and a rotator 
cuff repair.

Dr. Hagan referred the veteran to the VA for surgery on his 
right shoulder in March 1998.  March 1998 VA medical records 
noted a rotator cuff tear and recommended consult and 
treatment with analgesic medication.  A later March 1998 VA 
medical examination noted that the veteran stated that he 
slipped, fell and landed on his right shoulder while putting 
in a temporary runway in Japan.  The veteran also reported 
that he was sent to the dispensary, was told his shoulder was 
bruised and was placed on light duty.  Ten days later the 
shoulder popped back into place.  The veteran also claimed 
that over the years the shoulder has slipped out, but he was 
able to pop it back in.  The veteran also stated that his 
shoulder occasionally swelled up and he had difficulty 
lifting heavy items.  The veteran reported that in October 
1997 he fell off a ladder and fractured his wrist.  X-rays 
done then showed an old right shoulder injury.  The VA 
examiner noted that the upper extremities showed decreased 
strength on the right with pain upon palpation anteriorly, 
posteriorly on the right shoulder with crepitus.  The 
diagnosis was degenerative joint disease of the right 
shoulder.

An April 1998 VA medical report showed a diagnosis of a torn 
right rotator cuff to be referred to orthopedics.  A June 
1998 VA orthopedic entry indicated that the veteran had 
failed conservative treatment and scheduled him for 
decompression surgery for a right impingement.  

The veteran was admitted in June 1998 to the Salem VA Medical 
Center for outpatient surgery.  A subacromial decompression, 
distal clavicle excision, and rotator cuff repair were 
performed for an impingement syndrome of the right shoulder.  
The post-op diagnosis was unchanged.  A September 1998 VA 
medical record stated that the veteran had a rotator cuff 
tear and needed to work on strengthening the abductors of the 
shoulder.  An October 1998 VA medical record noted that, 
until he fell from a ladder in October 1997, a physician had 
not checked the veteran for approximately twenty years.


Legal Analysis

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where the condition noted during service is not, in 
fact, shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted where there is a showing of continuity of 
symptomatology after discharge, and competent evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for a 
right leg disability, is well grounded, meaning plausible.  
If he has not submitted a well-grounded claim, there is no VA 
duty to assist him in developing his claim, and his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  See also Morton v. West, No 96-1517 
(U.S. Vet. July 14, 1999) (holding that absent submission and 
establishment of a well-grounded claim, the VA cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and competent evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The medical records include a diagnosis of degenerative joint 
disease and a right rotator cuff tear.  Thus, there is 
evidence of a current disability.  Such evidence is 
sufficient to meet the first of the three basic requirements 
for a well-grounded claim.

The record also includes evidence sufficient to meet the 
second requirement for a well-grounded claim.  According to 
entries in the service medical records, the veteran fell and 
injured his right shoulder while on active duty in Japan in 
1960.  He also suffered a muscular strain in January 1961.  
Thus, there is evidence of an injury in service.

Although the veteran has presented evidence sufficient to 
satisfy the first two requirements for a well-grounded claim, 
the claim is, nonetheless, not well grounded because the 
record does not include any medical reports referring to a 
nexus between the veteran's current right shoulder disability 
and his injury in service.  In this regard, Dr. Hagan in 
October 1997 noted that an x-ray of the right shoulder showed 
chronic rotator cuff type changes over the greater 
tuberosity; however, it was his impression that the veteran 
had a rotator cuff tear in his right shoulder "in 
association with his [recent] fall."  Dr. Miller indicated 
that the veteran had a degree of shoulder pain for a number 
of years that was made precipitously worse with his recent 
fall.  Although the VA doctor in March 1998 recorded the 
history of in-service injury as related by the veteran, a 
physician's reiteration of such history does not constitute 
medical evidence.  Cf. LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  The doctors in this instance indicated a prior 
injury to the right shoulder, but did not relate the current 
symptoms to a specific injury occurring during the time of 
active service. 

Nor does the record reflect competent evidence of a 
continuity of symptomatology, which is linked to service.  
The earliest reference to a right-shoulder diagnosis or 
treatment after separation was recorded in October 1997.

Evidentiary assertions by the veteran and lay persons must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Although lay 
testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
disability when "such a relationship is one as to which a 
lay person's observation is competent," Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997), a lay person is not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.  The veteran's contentions and those of Mr. 
[redacted], his wife, his mother-in-law, and his sisters 
regarding his in-service injury and residual pain have been 
considered; however, as lay persons, they have no competence 
to explain the etiology of his disability.  Their lay 
assertions in this regard will not suffice to make the 
veteran's service connection claim for a right shoulder 
disability well grounded.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

In view of the absence of necessary medical evidence of a 
nexus, the veteran has not met all three requirements for a 
well-grounded claim.  Therefore, the claim for service 
connection for a right shoulder disability is implausible and 
not well grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

ORDER


The claim for service connection for a right shoulder 
disability is denied as not well grounded.


		
      STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

